DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note:  The phrase “acquired by the at least one temperature sensor” in the second claim element of Claim 1 should have been underlined because it was newly recited.  That language is being treated as being present in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical algorithm for interpolating temperature values. This judicial exception is not integrated into a practical application because nothing else except the gathering of the needed data is performed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited device amounts to the recitation of a general-purpose computer to perform the algorithm.
The recitation of the application of the claims being directed to a “machine tool” is not seen as the integration of the abstract idea into a particular practical application because the term “machine tool” is very broad and encompasses a wide range of 
The Examiner suggests reciting that the machine tool is a “CNC machine tool” and that the results of the algorithm are used in controlling such a device [Paragraph [0012] of the instant Specification – “The temperature interpolation device 100 is included in a configuration which has a thermal displacement compensation function of estimating a thermal displacement from a thermal displacement compensation model and temperature data on the thermal displacement of the machine tool 1 so as to add a compensation amount corresponding to the thermal displacement to an axis movement amount.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggio (US 20160305848 A1) and Nishida et al. (US 20160334437 A1)[hereinafter “Nishida”].
Regarding Claim 1, Boggio discloses a temperature interpolation device of a machine tool [Paragraph [0046] – “As used herein the term “platform” means any vehicle, building, or machine for which sensor data is taken by one or more sensors. Thus, the illustrative embodiments could be used with respect to water vessels, buildings, automobiles, tanks, manufacturing machinery, or any other object for which sensor data is taken by one or more sensors, and wherein missing data is to be interpolated or estimated in the resulting sensor data set.”] comprising a processor and at least one temperature sensor [Paragraph [0108] – “Turning now to FIG. 9, an illustration of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 900 in FIG. 9 is an example of a data processing system that may be used to implement the illustrative embodiments, such as the interpolation methods described with respect to FIG. 1 through FIG. 8.”Paragraph [0064] – “The method shown in FIG. 6 may be used with respect to the data set shown in FIG. 1, but may also be used with different types of data having missing values and for different purposes.”Claims 1 and 8 of Boggio – “A method of performing maintenance on a platform, the method comprising: receiving data from a plurality of physical sensors that measure parameters of parts of the platform, wherein a data point is missing from the data; calculating, using a processor, a plurality of different polynomial interpolation values for the missing data point using a plurality of different polynomial interpolation formulas … wherein the plurality of physical sensors comprises air temperature sensors.”], the processor being configured to:
record a previously selected calculation parameter for a temperature interpolation formula to interpolate temperature data that is missing [See Fig. 6 and Paragraph [0066] – “Next, the missing data values are interpolated to form interpolated values (operation 602). Many different interpolation formulas may be used, such as for example the linear, quadratic, cubic, fourth order, and fifth order interpolation methods used above.”];
record both time information and temperature data acquired by the at least one temperature sensor in a nonvolatile storage medium at a predetermined interval during an operation of a machine tool whose temperature data is read, and check the time information recorded in the nonvolatile storage medium at predetermined time intervals, and determine whether or not data is missing [Paragraph [0041] – “As seen in FIG. 1, the valve position readings of the various sensors are taken at different times. Thus, for example, while at cell 112 an actual valve position is measured at time 84000, the other sensors did not take valve position readings at this time. Thus, the valve position values for cell 114, cell 116, and cell 118 are left blank as there is no valve position reading from these sensors at this time. Similarly, at time 85000, the second valve position sensor took a reading, as shown by the value “0.05” in cell 120; however, the values for the other cells at this time are left blank as no valve position was measured by these sensors at time 85000. As can be seen, many data values are missing in table 100 at the various other times shown in column A 102.”]; and
when it is determined that the data is missing, use the data recorded in the nonvolatile storage medium and the recorded calculation parameter to estimate and Paragraph [0074] – “Thus, for each missing data value five interpolated values are calculated. Each of these five interpolated values is assigned a unique confidence score using the five corresponding formulas above. The selected interpolation value for that one missing data value is selected as that one which has a corresponding confidence score that is closest to 100%. This interpolation value is considered the strongest or the best, and is assumed to be the value that would have been the true value had a sensor measurement been taken at that time. This interpolated value is then filled into the missing data value (operation 606).”].
	Boggio fails to disclose determining that data has been lost when an interval between two consecutive temperature data exceeds the predetermined interval.
	However, Nishida discloses the determination of data as being lost in such a manner [Paragraph [0036] – “FIG. 3 is an explanatory diagram of detection of a missing data period. As illustrated in FIG. 3, the missing data detection unit 17 reads the acceleration data measured for a second from the sensor DB 12a. When the read acceleration data is less than 200 samples, the missing data detection unit 17 detects the presence of a missing data item. Note that the illustrated sampling period and number of samples are examples and the settings for the period or number can arbitrarily be changed.”].  It would have been obvious to identify and interpolate lost temperature values in order to have a more complete dataset.

	Regarding Claim 3, the combination of Boggio and Nishida would disclose that the processor uses, in a temperature rise based on previously acquired temperature This is disclosed by Paragraphs [0074]-[0075] of Boggio because in such a situation the interpolation type would switch from quadratic to linear.].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggio (US 20160305848 A1), Nishida et al. (US 20160334437 A1)[hereinafter “Nishida”], and Zongyan (US 20120095303 A1).
Regarding Claim 2, Boggio teaches the use of numerous interpolation types and that all types of interpolation types should be used [Paragraph [0066] – “Many different interpolation formulas may be used, such as for example the linear, quadratic, cubic, fourth order, and fifth order interpolation methods used above. Preferably, of all interpolation methods being used, all interpolation methods are used to estimate each of the missing data elements.”], but fails to specifically teach that the temperature data reading/writing unit uses, as the temperature interpolation formula, Lagrange's interpolation formula using the calculation parameter so as to estimate the lost data based on the temperature data.  However, Zongyan teaches that the Lagrange interpolation formula is a known formula for performing interpolation of temperature values [Paragraph [0145] – “Using the modified body temperature values at the time points, the temperature-time curve adapted for individual subject is obtained with a general interpolation method (such as the Lagrange interpolation formula).”].  It would .

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    356
    787
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding interpretation is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    432
    793
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    354
    788
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner apologizes for the confusion.  Upon further consideration, rejections under 35 USC 101 are presented above.

Applicant argues:

    PNG
    media_image4.png
    199
    789
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170323051 A1 – DEVICES, SYSTEMS, AND METHODS FOR HIGH-RESOLUTION MELT ANALYSIS
US 20050071401 A1 – Method And System For Approximating Sine And Cosine Functions
US 20170185063 A1 – MACHINE TOOL

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2865